Learned, J.
This is an appeal from a judgment granted by Mr. Justice Ingraham.
The action is to compel specific performance of a sale of land.
Certain lots were sold at auction, and the point hi dispute is substantially whether the conveyance thereof should describe them as bounded on a street.
A map prepared by defendant was produced at the auction sale. By this it appears that all of the three disputed lots are bounded on the Boulevard. One Hundred and Thirty-fifth street on the map appears to cross the Boulevard, and lot sixty-three is at the south-east corner of the Boulevard and that street. One Hundred and Thirty-fourth street on the map also appears to cross the Boulevard, except that a dotted line was across that-street on the east line of the Boulevard. Lots seventy and seventy-one are respectively on the northeast and south-east corners of the Boulevard and that street.
The plaintiff attended the sale and had one of the maps before bidding.
There was evidence that the auctioneer, before putting up these three lots, described them to the persons present, including the plaintiff, as corner lots, and the justice who tried the case has found this fact.
The defendant tendered a deed describing lot sixty-three as bounded northerly by the southerly line of a certain strip of land designated and laid out as 135th street on the map or plan of the city of Hew York and similarly as to the other lot.
*316The judgment directs that lot sixty-tliree be described as bounded northwardly by the strip of land laid out and designated on the said map as 135th street, as designated on the said annexed map or plan.
One exception taken by the defendant is that he was not permitted, to prove what he intended to sell.
Such evidence would have clearly been inadmissible.
The rights of the parties depend on what took place at the sale; not on the intentions of the defendant, which were not communicated to the plaintiff.
The only other question is on the judgment requiring the defendant to describe the property conveyed in the manner above stated. Now, this judgment exactly follows the bargain as shown by the evidence.
A strip of land was designated on the map produced at the sale as 135th street, and, notwithstanding the dotted line, it is plain that another strip on the east as well as on the west line of the Boulevard was designated as 134th street.
Taken in connection-with this abundant proof that the three lots, sixty, seventy and seventy-one, were described as corner lots, and there can be no doubt that these lots, as they were sold, were respectively bounded on this side by a strip of land, designated on the defendant’s map as a street.
Furthermore, if the defendant had intended that purchasers should understand that they were not, in these three instances, buying corner lots, he could easily'have made that perfectly understood. If, by this map and by the statements of his auctioneer, the purchasers were justified in believing- that these were corner lots, he must carry out the sale in the manner in which they were thus justified in understanding it.
It is a familiar principle that the words of a contract must be taken most strongly against him who uses them.
The same principle applied here should hold this defendant strictly to all which the purchaser might properly understand from the map or the auctioneer’s language.
Judgment should be affirmed, with costs.
Brady, J., concurred. Judgment affirmed.